Citation Nr: 0918499	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral spondylosis and scoliosis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus, type II, prior to July 14, 
2005.

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, since July 14, 2005.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from December 1975 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from November 2004, January 2005, and 
April 2005 rating decisions issued by the Winston-Salem, 
North Carolina, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA)).  The November 2004 
decision assigned a 20 percent evaluation for lumbosacral 
spondylosis effective from May 4, 2004.  The January 2005 
decision denied entitlement to TDIU, and the April 2005 
decision granted service connection for diabetes mellitus, 
rated 10 percent disabling from January 7, 2005.  In a 
February 2006 decision, the RO assigned an increased, 20 
percent evaluation for diabetes, effective from July 14, 
2005.  The Veteran has indicated that he wishes to continue 
his appeal with regard to that issue.

On a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in May 2005, the Veteran expressed disagreement with 
the denial of TDIU, and in accompanying correspondence, he 
also disagreed with the initial rating assigned for his 
diabetes.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, remand 
is required for further development to comply with these 
duties.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) has discussed the 
duty to notify in the context of claims for increased 
evaluation.  The duty requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In this case, the notice provided to the Veteran does not 
comply with this standard.  The Veteran must be informed of 
the specific rating criteria applicable to his claim, as well 
as the need for evidence showing the occupational impact of 
his service connected disability.

Remand is also required for compliance with the duty to 
assist.  The Veteran was last examined in regard to his low 
back disability in October 2005.  Subsequent VA treatment 
records and the Veteran's statements indicate that his 
condition has worsened since that time.  Further, the most 
recent VA treatment notes are from March 2006.  Remand is 
required to obtain current findings.

Finally, as was noted in the Introduction above, the Veteran 
has filed notices of disagreement with two recent RO 
decisions, one involving entitlement to TDIU and the other 
involving evaluation of type II diabetes mellitus.  The Court 
has held that where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not 
been issued, the appropriate Board action is to remand the 
issue to the agency of original jurisdiction for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus these claims are being remanded for issuance of 
a statement of the case and to give the appellant the 
opportunity to complete an appeal.  38 U.S.C.A. § 7105 (West 
2005); 38 C.F.R. § 19.26 (2005); See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records 
from the VA medical center in 
Fayetteville, NC, as well as all 
associated clinics and any other VA 
facility identified in the record, for the 
period of March 2006 to the present.

2.  Schedule the Veteran for a VA spine 
examination.  The doctor is asked to 
describe the current status of the 
Veteran's service connected low back 
disability. 

3.  The appellant should be provided a 
Statement of the Case which addresses the 
issues of entitlement to increased 
evaluations for diabetes mellitus before 
and after July 14, 2005, and for 
entitlement to TDIU.  If, and only if, an 
appeal is perfected by a timely filed 
substantive appeal, these issues should be 
certified to the Board.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




